Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Amendment to claims of 09/09/2021 is acknowledged.
Claim rejections under 35 U.S.C. § 112 in the Office action of 06/09/2021 are withdrawn.


Allowable Subject Matter
 	The following is an examiner’s statement of reasons for allowance: 
The prior art does not disclose or fairly suggest Sealing apparatus as claimed in independent claim 1 of the instant application.  The examiner can find no motivation to combine or modify the references of record without the use of impermissible hindsight.
	EP 3 156 699 (Yamanak et al.) substantially discloses a sealing apparatus, in Figures 1-4, as claimed with shallow grooves 15, except for a depth of the shallow groove is equal to or less than 15 µm to have no static leakage at least for 550 hours.  
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Prior art made of record and not relied upon is considered pertinent to applicant's disclosure and provides examples of similar inventions. There is no suggestion, teaching, or motivation for one of ordinary skill in the art to modify a reference or combine references, and to yield a reasonable expectation of success without the use of impermissible hindsight. For instance, US 2015-0285379 (Matsui et al.) discloses a sealing apparatus, in Figures 1-3, with a sealing apparatus body 21 having reinforcement ring 22 and elastic body portion 31, a slinger 11 having a flange portion 13 with grooves (¶ 0044), and a lip 33 of the elastic body portion contacting the flange 13. US 2015-0285379 is silent about the groove is a shallow groove with a depth equal to or less than 15 µm to have no static leakage at least for 550 hours.      
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN CUMAR whose telephone number is (571)270-3112.  The examiner can normally be reached on Monday thru Friday, 8:00 am to 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KRISTINA FULTON can be reached on 571-272-7376.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/NATHAN CUMAR/Primary Examiner, Art Unit 3675